DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 7/21/2021 and 10/20/2021 have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2015/0347027 hereinafter Lu) in view of Guda et al. (US 8,904,091 hereinafter Guda).
Regarding claim 1,  Lu discloses a data reading method as shown in figure 4 comprising: receiving a first retrieval task request corresponding to a first retrieval start address and a first retrieval end address in a target data area ([0040]-[0041], first read request include a starting physical address for data stored in the memory and a size of the requested data); reading data for a first retrieval task starting from the first retrieval start address comprising sequentially reading data in the target data area from the first retrieval start address to the first retrieval end address ([0042]-[0043], read access management module can also calculate an ending physical address for the first read request, and directly pass the starting and ending physical addresses to the read access management module); receiving a second retrieval task request in a process of reading data for the first retrieval task ([0045], upon receipt of a second read request); determining a second retrieval start address of a second retrieval task in the target data area based on an address of data to be read for the first retrieval task ([0045], determines whether the starting physical address of the second read sequence is sequential to the ending physical address of the first read sequence).  Lu also teaches if the starting physical address of the second read sequence is sequential to the ending physical address of the first read sequence, and the memory device remains in the sequential read state of the first read sequence, the method composes the second read sequence using the command protocol without a command code and without a starting physical address ([0045]), but fails to explicitly disclose wherein the second retrieval start address falls in a range from the address of the data to be read for the first retrieval task to the first retrieval end address; and reading data for the second retrieval task starting from the second retrieval start address, wherein the target data area is a range of data that needs to be traversed when a retrieval is performed for both the first retrieval task and the second retrieval task. However, Guda teaches an effective architecture to achieve optimal performance of a data storage system having an operation handlers provide storage access commands to a packet generator 330, which converts or divides each particular storage access command into at least one storage access operation or subcommand such that several smaller read data storage access commands with overlapping logical addresses can be combined into a single read data storage access operation associated with the entire logical address range of the several read data commands (col. 4 line 49 through col. 5 line 2, read on wherein the second retrieval start address falls in a range from the address of the data to be read for the first retrieval task to the first retrieval end address; and reading data for the second retrieval task starting from the second retrieval start address, wherein the target data area is a range of data that needs to be traversed when a retrieval is performed for both the first retrieval task and the second retrieval task). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu in having that the second retrieval start address falls in a range from the address of the data to be read for the first retrieval task to the first retrieval end address; and reading data for the second retrieval task starting from the second retrieval start address, wherein the target data area is a range of data that needs to be traversed when a retrieval is performed for both the first retrieval task and the second retrieval task, as per teaching of Guda, in order to achieve optimal performance of a data storage system.
Regarding claim 2, Lu teaches the step of determining a second retrieval end address of the second retrieval task in the target data area based on the address of the data to be read for the first retrieval task ([0048], read access management module composes the second read sequence and passes the received data to the host, until data at the ending physical address of the second read sequence is received and passed to the host).
Regarding claim 3, Lu discloses wherein after the determining a second retrieval start address of the second retrieval task in the target data area based on an address of data to be read for the first retrieval task, the method further comprises: continuing to read data starting from the address of the data to be read for the first retrieval task to obtain read data, and determining whether an address of the read data is the second retrieval start address, wherein if the address of the read data is the second retrieval start address, the read data is used to perform the second retrieval task ([0048], read access management module then compares the starting physical address of the second read sequence and the ending physical address of the first read sequence, if the starting physical address of the second read request is sequential to the ending physical address of the first read sequence, then the read access management module composes the second read sequence, continue the sequential read operation that started for the first read sequence and receives data sequentially outputted by the memory starting at the starting physical address of the second read sequence).
Regarding claim 4, Lu discloses wherein after the determining a second retrieval start address of the second retrieval task in the target data area based on an address of data to be read for the first retrieval task, the method further comprises: continuing to read data starting from the address of the data to be read for the first retrieval task to obtain a read data, and determining whether an address of the read data is the first retrieval end address, wherein if the address of the read data is not the first retrieval end address, the read data is further used to perform the first retrieval task ([0043], read access management module passes the received data to the host until data at the ending physical address of the first read sequence is received and passed to the host.).
Regarding claim 5, Lu discloses wherein the second retrieval task request corresponds to the second retrieval start address and the second retrieval end address in the target data area ([0048], read access management module passes the received data to the host, until data at the ending physical address of the second read sequence is received and passed to the host).
Regarding claim 6, Lu discloses wherein the determining a second retrieval start address of the second retrieval task in the target data area based on an address of data to be read comprises: setting the address of the data to be read for the first retrieval task as the second retrieval start address, or setting a next address of the address of the data to be read for the first retrieval task as the second retrieval start address ([0069], for a second read request, if the starting physical address of the second read request is sequential to the ending physical address of the first read request, the memory resumes outputting data sequentially, starting from the starting physical address of the second read request).
Regarding claim 7, Lu discloses determining a second retrieval end address of the second retrieval task in the target area based on an address of the data to be read for the first retrieval task comprising setting a previous data address of the address of the data to be read for the first retrieval task as the second retrieval end address, or setting the address of the data to be read for the first retrieval task as the second retrieval end address ([0056], if the starting physical address of the read request is sequential to the physical address of the last block of data from the memory in the current sequential read state, i.e., sequential to the ending physical address of the previous read request, the memory resume outputting data sequentially in the current sequential read state, starting from the starting physical address of the read request).
Regarding claim 8, Lu discloses a data retrieval apparatus as shown in figure 3 comprising a processor, and a memory coupled to the processor to store instruction which when executed by the processor, cause the processor to perform operations ([0033]-[0034], a controller interacts with other circuitry of the memory controller to carry out various operations, including read, program, and erase operations on the memory), the operation comprising  a first retrieval task request corresponding to a first retrieval start address and a first retrieval end address in a target data area ([0040]-[0041], first read request include a starting physical address for data stored in the memory and a size of the requested data), and receiving a second retrieval task request in a process of reading data for a first retrieval task ([0045], upon receipt of a second read request); determining a second retrieval start address of a second retrieval task in the target data area based on an address of data to be read for the first retrieval task ([0045], determines whether the starting physical address of the second read sequence is sequential to the ending physical address of the first read sequence).  Lu also teaches if the starting physical address of the second read sequence is sequential to the ending physical address of the first read sequence, and the memory device remains in the sequential read state of the first read sequence, the method composes the second read sequence using the command protocol without a command code and without a starting physical address ([0045]), but fails to explicitly disclose wherein the second retrieval start address falls in a range from the address of the data to be read for the first retrieval task to the first retrieval end address; reading data for the first retrieval task starting from the first retrieval start address, comprising sequentially read data om the target data area from the first retrieval start address to the first retrieval end address, and  reading data for a second retrieval task starting from the second retrieval start address; wherein the target data area is a range of data that needs to be traversed when a retrieval is performed for both the first retrieval task and the second retrieval task. However, Guda teaches an effective architecture to achieve optimal performance of a data storage system having an operation handlers provide storage access commands to a packet generator 330, which converts or divides each particular storage access command into at least one storage access operation or subcommand such that several smaller read data storage access commands with overlapping logical addresses can be combined into a single read data storage access operation associated with the entire logical address range of the several read data commands (col. 4 line 49 through col. 5 line 2, read on the second retrieval start address falls in a range from the address of the data to be read for the first retrieval task to the first retrieval end address; reading data for the first retrieval task starting from the first retrieval start address, comprising sequentially read data om the target data area from the first retrieval start address to the first retrieval end address, and  reading data for a second retrieval task starting from the second retrieval start address; wherein the target data area is a range of data that needs to be traversed when a retrieval is performed for both the first retrieval task and the second retrieval task). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu in having that the second retrieval start address falls in a range from the address of the data to be read for the first retrieval task to the first retrieval end address; reading data for the first retrieval task starting from the first retrieval start address, comprising sequentially read data om the target data area from the first retrieval start address to the first retrieval end address, and  reading data for a second retrieval task starting from the second retrieval start address; wherein the target data area is a range of data that needs to be traversed when a retrieval is performed for both the first retrieval task and the second retrieval task, as per teaching of Guda, , in order to achieve optimal performance of a data storage system.
	Regarding claim 9, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
	Regarding claim 10, the limitations of the claim are rejected as the same reasons as set forth in claim 4.
Regarding claim 11, Lu discloses performing the retrieval based on the data read by the data reading module and a retrieval task corresponding to the read data ([0043], read access management module passes the received data to the host until data at the ending physical address of the first read sequence is received and passed to the host).
	Regarding claim 12, Lu discloses determining a second retrieval end address of the second retrieval task in the target data area based on the address of the data to be read ([0047], read access management module also calculates an ending physical address for the second read sequence).
Regarding claim 13, the limitations of the claim are rejected as the same reasons as set forth in claim 6.
	Regarding claim 14, the limitations of the claim are rejected as the same reasons as set forth in claim 7.
	Regarding claim 15, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
	Regarding claim 16, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
	Regarding claim 17, the limitations of the claim are rejected as the same reasons as set forth in claim 4.
	Regarding claim 18, the limitations of the claim are rejected as the same reasons as set forth in claim 12.
	Regarding claim 19, the limitations of the claim are rejected as the same reasons as set forth in claim 6.
	Regarding claim 20, the limitations of the claim are rejected as the same reasons as set forth in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seth et al. (US 2015/0372966) discloses generator may retrieve the address-to-location mappings and consolidate them according to addresses and locations and may combine the substantially contiguous addresses into an address range and map that address range to the same locations when the locations of substantially contiguous addresses approximately match (abstract and [0043]).
Ogawa (US 2012/0239968) discloses storage apparatus control method to merge final address indicates a final address of a storage area of the cache area in which the existing previous write data combined with the subsequent write data is stored if there is previous write data at least a part of update object data for which overlaps with update object data for subsequent write data (abstract and [0088]-[0089]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133